                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

UNITED STATES,                            )
                                          )
              Plaintiff,                  )
                                          )
                     v.                   )              Case No. 2:19-cr-135-PPS-JPK
                                          )
LAVELL A. GORDON,                         )
                                          )
              Defendant.                  )

                                          ORDER

       No objections have been timely filed to the report and recommendation of

United States Magistrate Judge Joshua P. Kolar concerning defendant Lavell A.

Gordon’s plea of guilty. Without objection, then, I adopt Judge Kolar’s findings that

defendant understands the matters enumerated in Fed. R. Crim. P. 11(b)(1), that

defendant is competent to enter a plea of guilty, that defendant voluntarily wishes to

plead guilty to the charge against him, and that there exists a factual basis for the plea.

       ACCORDINGLY: Judge Kolar’s Findings and Recommendation [DE 8] are

ACCEPTED AND ADOPTED; defendant Lavell A. Gordon’s plea of guilty to Counts 1

and 2 of the Information, charges of knowingly and intentionally distributing a mixture

and substance containing a detectable amount of cocaine base in violation of 21 U.S.C. §

841(a)(1) and of knowingly and intentionally possessing a firearm in furtherance of a

drug trafficking crime in violation of Title 18 U.S.C. § 924(c), is ACCEPTED, and he is

adjudged guilty of that offense.

       SO ORDERED on December 12, 2019.
      /s/ Philip P. Simon
      PHILIP P. SIMON, JUDGE
      UNITED STATES DISTRICT COURT




-2-
